DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, et al (JP 2015-68678 A; cited in IDS, copy in IFW) in view of Brown, et al (U.S. Patent Application Publication 2015/0200083 A1).
	Regarding claims 1, 3, 4 and 10, Ito discloses a mass spectrometry apparatus with a flashing current control apparatus comprising:
	An emitter (12) that applies an electric field to an injected specimen to ionize the injected specimen;
	A flashing processor that repeatedly performs a flashing process to increase a temperature of the emitter at a short-time interval during an injection period of the injected specimen (paragraphs 0058-0066; Fig. 5); and
	A mass spectrometry unit (20) that performs mass spectrometry of the injected specimen ionized by the emitter.
	Ito fails to teach wherein the flashing processor increases, during the injection period and in a long term, a flashing temperature which the emitter reaches during the temperature increasing process.
	Brown teaches that by increasing, over the long term and in a stepwise fashion, the flashing current and temperature of a surface on which substances are adsorbed, different types of molecules/particles can be desorbed as a function of time, allowing for analysis of the adsorbed substances (paragraphs 0350-0355).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have Ito’s flashing processor increase the flashing temperature in the long term by increasing stepwise the amount of electric power of the flashing current in the long term, because doing so would allow analysis of the deposits accumulated on the emitter.
	Regarding claim 2, Ito discloses wherein the injected specimen, which is separated by a chromatograph, is sequentially injected into an ion source which includes the emitter (paragraph 0027).
	Regarding claim 8, Brown teaches wherein the flashing processor increases the amount of electric power of the flashing current in the long term by performing one or both of extension of a flashing time of the flashing current and an increase of a current value (paragraphs 0350-0355). 
Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, there does not appear to be a teaching or suggestion in the prior art of the flashing processor increasing the amount of the electric power of the flashing current in the long term while varying the amount of the electric power of the flashing current in a time interval longer than the short time interval and shorter than the injection period, rather than doing so for the entire injection period.
Regarding claim 6, the prior art fails to teach a presenter that presents to a user a plurality of electric power increasing patterns for increasing the amount of electric power of the flashing current in the long term, and a receiver that receives an electric power increasing pattern selected by the user, wherein the flashing processor increases the amount of the electric power of the flashing current in the long term according to the electric power increasing pattern received by the receiver.
Regarding claim 7, the prior art fails to teach a selector that evaluates a temporal peak of the ionized specimen obtained by the mass spectrometry unit and selects an electric power increasing pattern for increasing the amount of the electric power in the long term.
Regarding claim 9, the prior art fails to teach wherein the flashing processor increases the amount of the electric power of the flashing current in the long term according to a temperature control pattern of the gas chromatograph column.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        07 May 2022